ORDER
PER CURIAM.
Mr. Theodore Pollard appeals the denial of his 29.15 post-conviction motion. Mr. Pollard raises four points of error in this appeal, which can be summarized into the following: (1) the motion court erred when it failed to hold a Luleff (abandonment) hearing to determine if post-conviction relief counsel (PCR) abandoned Mr. Pollard; and (2) the motion court erred when it found that Mr. Pollard had effective assistance of trial counsel.
For the reasons set forth in the memorandum provided to the parties, we affirm. Rule 84.16(b).